Citation Nr: 9901103	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-06 689A	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises of 
the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$1,957, including whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.  

This matter came before the Board of Veterans Appeals 
(Board) from a October 1996 decision by the Committee on 
Waivers and Compromises (Committee) of the New York, New York 
Regional Office (RO).  A notice of disagreement was received 
in December 1996.  The statement of the case was issued in 
February 1997.  A substantive appeal was received in March 
1997.

The Board notes that in March 1998, this case was advanced on 
the docket by order of the Acting Chairman of the Board 
pursuant to 38 C.F.R. § 20.900(c) (1998).


REMAND

The record reflects that the veteran was most recently 
awarded improved pension benefits from November 1, 1994.  In 
July 1996, the RO adjusted the veteran's award effective 
January 1, 1995, to reflect the income reported by him on an 
Improved Pension Eligibility Verification Report (EVR) 
received in May 1996.  This retroactive reduction created the 
overpayment in question.  

A letter received from the veteran in August 1996 was 
construed to be a request for a waiver of recovery of the 
indebtedness charged and the matter was thereby referred to 
the Committee for further action.  In a decision dated in 
October 1996, the Committee found that the veteran was at 
fault in the creation of the debt because he failed to 
promptly report that he was in receipt of a higher amount of 
interest income than previously reported and that his spouse 
was also in receipt of interest income.  Further, the 
Committee found that collection of the debt not  cause undue 
financial hardship and would not be against the principles of 
equity and good conscience.  

However, a more thorough review of the record reflects that 
in his October 1994 application for nonservice connected 
pension benefits, the veteran reported that at that time he 
was receiving $789.60 per month from the Social Security 
Administration (SSA); and that he had received $1,204, his 
spouse $1,433, and his dependent daughter $80, in interest 
and/or dividend income during the 12 months prior to the date 
of the claim; and that his daughter had earned $3,000 in 
wages during that same time period.  Further, it appears that 
in December 1995 the veteran, per a September 1995 request by 
the RO, did provide information regarding income received by 
he and his spouse from SSA and various banking institutions 
in 1994 and 1995.

The January 1996 award letter does not indicate what amount 
was ultimately determined to be the veteran's countable 
income from November 1994, just that the RO used the 
unreimbursed medical expenses of $6,702 for November 1, 1994 
to December 1, 1994, and $6,588 from January to December 
1995, as reported by the veteran, to reduce his countable 
income (see 38 C.F.R. § 3.272(g) (1998)).  He was awarded 
$583 from November 1, 1994, $593 from December 1, 1994, $632 
from January 1, 1995, $636 from December 1, 1995, and $132 
from January 1, 1996.  

In the EVR received in May 1996, the veteran noted that that 
he and his spouse had each received $1,165 in interest and/or 
dividend income in 1995, and that his daughter had received 
$3,021 in employment income and $42 in interest/dividend in 
1995.  Further, he reported that at the time he was in 
receipt of $837.50 per month from SSA, anticipated earning 
$2,100 in employment wages in 1996 (or $175 per month), that 
he anticipated that he and his spouse would earn $1,000 each 
in interest/dividend income 1996, and that his daughter would 
earn $2,040 in employment wages and $25 in interest/dividend 
income in 1996.  

As noted above, it is not clear how veteran's income was 
calculated by the RO when pension was established in January 
1996; the Board does point out that while the Committee found 
the veteran at fault in the creation of the debt for failure 
to promptly report that he was in receipt of a higher amount 
of interest income than previously reported and that his 
spouse was also in receipt of interest income, the record 
reflects that the veteran did report a higher rate of 
interest in 1994 and provided information regarding interest 
received by he and his spouse in 1995 prior to the end of 
that year.  

Adding to the confusion is the effect the veteran's dependent 
daughters income had (or did not have) in calculating the 
veteran's countable income during the relevant time periods.  
Specifically, as noted above, the veteran reported that his 
daughter had earned $3000 in employment wages and a small 
amount of interest income during the 12 month period leading 
up to the date the claim was filed, or October 1994.  
However, in a Request for Approval of School Attendance (VA 
21-674) signed in September 1995, the veteran indicated that 
his daughter had no income in 1995 and none anticipated in 
1996.  Then, in the May 1996 EVR he reported that she earned 
$3,021 in 1995 and anticipated earning $2,040 in 1996.  

In the July 1996 letter informing the veteran that his 
pension was adjusted, the RO noted that his daughters income 
of $3,021 in wages and $42 interest in 1995, and income of 
$2,040 in wages and $42 in interest in 1996, were considered 
in this adjustment.  However, in an August 1996 letter, the 
RO noted that while they included the daughters wages of 
$3,021 in computing income from January 1, 1995, the 
computerdisregard[ed] [that] figure.  The RO then noted 
that the veteran's monthly rate of pension was based on, 
among other things, his daughters $42 of interest income.   

Prior to further Board adjudication, the RO must explain how 
the veteran's countable income was determined in the grant of 
benefits in January 1996, and how the amount of income was 
arrived at in adjusting his benefits in July 1996.  Such 
explanations are necessary in order to determine if the debt 
at issue was properly created or the result of administrative 
error by VA.  In this regard, the Board notes that the 
veteran appears to have questioned the creation of the 
overpayment in this case.

Specifically, in order for the Board to determine that the 
overpayment was properly created, it must be established that 
the veteran was not legally entitled to the benefits in 
question, or if there was no legal entitlement, then it must 
be shown that the VA was not solely responsible for the 
veteran being erroneously paid benefits.  Sole administrative 
error connotes that the veteran neither had knowledge of nor 
should have been aware of the erroneous award.  Further, 
neither the veteran's actions nor his failure to act must 
have contributed to payment pursuant to the erroneous award.  
38 U.S.C.A. § 5112(b)(9)(10) (West 1991); 38 C.F.R. 
§ 3.500(b)(2) (1998). 

Finally, as noted above, in the October 1996 decision, the 
Committee found that the veteran was at fault in the creation 
of the debt and that collection of the debt would not cause 
undue financial hardship and would not be against the 
principles of equity and good conscience.  The Board notes, 
however, that under the applicable regulatory criteria, once 
it has been determined that that there is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
person having interest in obtaining the waiver (an therefore 
he is not precluded from the granting of a waiver), 38 C.F.R. 
§ 1.965(b), the Committee must determine whether recovery of 
an overpayment would be against the principles of equity 
and good conscience.  In this regard, it is pointed out 
that under the applicable regulatory criteria, the element of 
fault and undue hardship are only two of the factors to be 
considered in determining whether recovery of an overpayment 
would be against the principles of equity and good conscience 
(the factors, set out in 38 C.F.R. § 1.965(a) (1998), being 
(1) the fault of the debtor; (2) the balancing of faults; (3) 
undue hardship; (4) whether the purpose of the benefits would 
be defeated; (5) unjust enrichment; and (6) whether the 
person asking for the waiver had detrimentally changed 
position).  

In deciding not to grant a waiver, the Committee failed to 
discuss whether there was an indication of fraud, 
misrepresentation, or bad faith on the part of the veteran, 
or provide reasons and bases for not discussing all of the 
elements to be considered in determining whether recovery 
would be against equity and good conscience, pursuant to 38 
C.F.R. § 1.965(a), and as such, this matter must also be 
remanded for Committee consideration of these elements if it 
is determined by the RO that the overpayment was properly 
created and there was no indication fraud, misrepresentation, 
or bad faith on the part of the veteran.  See Ridings v. 
Brown, 6 Vet. App 544 (1994); Cullen v Brown, 5 Vet. App. 510 
(1993). 

In addition to the above development, the Board notes that 
obtaining an updated Financial Status Report (FSR) (VA Form 
4-5655) may be useful in readjudicating this claim.  
Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:


1.  The RO provide the veteran with a 
blank FSR (VA Form 4-5655) and request 
that he fill out this form accurately and 
return it to the RO.  

2.  The RO should then provide specific 
information (documented) regarding the 
amount of countable income used in 
determining the award of pension benefits 
in January 1996; this would include the 
sources and amounts of income (i.e. from 
the veteran, his spouse and dependent 
daughter; interest, employment wages, 
income from SSA) and the specific time 
periods that income was received.  Then, 
the same information should be provided 
regarding the figures arrived at (income) 
in adjusting the veteran's award in July 
1996.  

3.  Thereafter, the RO should formally 
consider whether the overpayment was 
properly created or the result of sole 
administrative error.  Citations to the 
regulations explaining how and why the 
overpayment was created should be set 
forth.

4.  Thereafter, if the overpayment is 
found to have been properly created, the 
Committee should again consider the 
veteran's request for waiver, in light of 
the available record, by first indicating 
whether there was fraud, 
misrepresentation, or bad faith on the 
part of the veteran, and if not, with 
full consideration given to all elements 
of the principles of equity and good 
conscience set forth by 38 C.F.R. 
§ 1.965(a) (1998).  A formal, written, 
record of the Committees decision, 
including an analysis of the various 
elements to be considered, should be 
prepared and placed in the claims folder.  

5.  If the determination remains 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which fully sets forth 
the controlling law and regulations 
pertinent to this appeal.  

When the above development has been completed, the veteran 
should be afforded the opportunity to respond thereto. 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
